Title: To James Madison from Andrew Brown and Others, 9 May 1812 (Abstract)
From: Brown, Andrew
To: Madison, James


9 May 1812, Pittstown, Rensselaer County, New York. Fear for “the safety of our dearest Country, the last refuge, and only asylum of oppressed humanity—while one of the contending Pow⟨ers⟩ by an unprecedended extension and application of the doctrines of monopoly and exclusive privilege, arbitrarily assumes the controul of the ocean, the high-way of Nations.” Mention in addition “the insufferable practice of impressment, the long course of political fraud, and diplomatic chicanery, with which our constituted Authorities have been insulted, and the National sovereignty violated, under the fallacious appearance of honourable negociation.” “The recent disclosure of a nefarious attempt (during a season of professed amity,) to alienate a portion of our Citizens from their duty and allegience to their Government, or to array them in hostility against each other—the perfidy and barbarity of arming the savage of the wilderness with the tomahawk and scalping-knife, to spread carnage and desolation among the Inhabitants, and within the territory of a peaceful, neutral State—when we consider that this enumeration of insults and aggressions, however aggravated, forms only a part of the long catalogu⟨e⟩ of injuries and outrages which the united States have suffered from Great Britain—we should deem it a species of treason to with-hold, any longer, the expression of our sentiments on the important and interesting subject.”
Express the “warmest approbation of the means recommended and pursued by the supreme Executive and Legislative Departments of the National Administration, for the vindication of our rights, and the maintainence of our Independence: and we pledge ourselves to afford the utmost of our humble exertions, in supporting and strengthening the arm that wields the avenging sword of Justice.” Therefore “the undersigned, Captain and Subalterns of the second Company, in the first Battalion, and fourth Regiment of Artillery, in the State of New York, beg leave to make a tender to the President of the United States the services of said Company, consisting of fifty Non Commissioned Officers, Musicians, and Privates, who have collectively, and individually volunteered, as a part of the fifty thousand troops, which the President, by Act of Congress of February 6th. 1812, is authorized to accept.” State that they are aware “of the obligations which bind a dutiful and patriotic Citizen to the laws and interests of his Country” and “of the sacrifices and privations which those obligations may involve.” Pledge themselves “to be found in cheerful readiness” at the call of their country and offer assurances of their “highest personal consideration, and  profound respect.”
